DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language, and as such makes claim 1 an omnibus type claim.
Regarding claim 1, recited phrase “in a” in preamble “a method of forming a punch through stop region in a comprising” does not to point out what is included or excluded by the claim language. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This makes the claim an omnibus type claim. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any feature as necessarily being appropriate for the body of the claim.
Regarding Claims 2-11 and 17-20, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (200; Fig 2; [0021]) = (element 200; Figure No. 2; Paragraph No. [0021]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu).
Regarding claim 1, Lu teaches a method (200; Fig 2; 0021+] of forming a punch through stop region ({104a-1, 104a-2}) in a (see the rejection under 35 U.S.C. 112(b), in section 1, supra) comprising (see the entire documents, Figs 2-3R; [0017+] along with 1A-1C that represents semiconductor device100 [0021] ; and specifically, as cited below. Please note that only a few numbers of representative figures are copied below): 

    PNG
    media_image1.png
    468
    729
    media_image1.png
    Greyscale

Lu Figure 2

    PNG
    media_image2.png
    284
    284
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    327
    374
    media_image3.png
    Greyscale

                            Lu Figure 3N                                       Lu Figure 3R
forming (step 210; Fig 2; [0027]) a dielectric material (134a; Fig 3I-3J, 3N) over a masking layer (106) and a doped glass layer (128a) that is present on an isolation portion ({104a-1, 104a-2}) of a pedestal (104a)  of semiconductor material ([0013, [0021]); and 
step 218; [0032]) dopant (n type dopant) from the doped glass layer (128a) into the isolation portion ({104a-1, 104a-2}) of the pedestal of semiconductor material to form the punch through stop region ([0033]) of dopant extending from the active portion of the pedestal of semiconductor material to the underlying supporting substrate while the dielectric material is over the doped glass layer (128a).  
Regarding claim 2, Lu as applied to the method of claim 1, further teaches, wherein the pedestal of the semiconductor material is formed from a bulk semiconductor substrate (step 202; 120a/b from the substrate 102; [0022]).  
Regarding claim 3, Lu as applied to the method of claim 2, further teaches, wherein a surface of the bulk semiconductor substrate (102) is etched to form the pedestal of the semiconductor material (substrate 102 is etched using the patterned hard masks 122a and 122b as an etch mask, leaving the fins 120a and 120b on the substrate 102), wherein a remaining portion of the bulk semiconductor substrate (102; Fig 3R) provide the supporting substrate.  
Regarding claim 4, Lu as applied to the method of claim 3, further teaches, wherein etching the bulk semiconductor substrate to form the pedestal of the semiconductor material comprises (step 202; [0022]): 
forming a hard mask layer (124; Fig 3B) on a surface of the bulk semiconductor substrate; patterning the hard mask layer to provide a hard mask; and etching the bulk semiconductor substrate selectively to the hard mask (features are construed from [0022]The photolithography process may include forming a photoresist (or resist) layer overlying the substrate 102, exposing the resist to a pattern, performing post-exposure bake processes, and developing the resist to form a resist pattern. The resist pattern is then used for etching a hard mask layer to form patterned hard masks 122a and 122b. Subsequently, the substrate 102 is etched using the patterned hard masks 122a and 122b as an etch mask, leaving the fins 120a and 120b on the substrate 102).  
Regarding claim 5, Lu as applied to the method of claim 1, further teaches, wherein (step 206; [0024]) forming the doped glass layer (128a) comprises depositing a conformal layer on sidewalls and an upper surface of the pedestal of the semiconductor material.  
Regarding claim 6, Lu as applied to the method of claim 4, further teaches, wherein (step 206; [0024]) the doped glass layer comprises an n-type doped silicate glass ([0024]: n-type doped oxide layer, such as phosphosilicate glass, PSG).  
Regarding claim 7, Lu as applied to the method of claim 4, further teaches, wherein (step 212; [0028]) the doped glass layer comprises a p-type doped silicate glass ([0028]: p-type doped oxide layer, such as borosilicate glass, BSG).  
Regarding claim 8, Lu as applied to the method of claim 4, further teaches, wherein forming the masking layer comprises depositing a conformal layer.  
Regarding claim 9, Lu as applied to the method of claim 8, further teaches, wherein ([0022] see process cited in claim 4 rejection, supra) the masking layer comprises a composition that is etched selectively to at least the hard mask.  
Regarding claim 10, Lu as applied to the method of claim 9, further teaches, wherein said removing the masking layer from the active portion of the pedestal of semiconductor material comprises (features are construed from [0022-0024] The photolithography process may include forming a photoresist (or resist) layer overlying the substrate 102, exposing the resist to a pattern, performing post-exposure bake processes, and developing the resist to form a resist pattern. The resist pattern is then used for etching a hard mask layer to form patterned hard masks 122a and 122b. Subsequently, the substrate 102 is etched using the patterned hard masks 122a and 122b as an etch mask, leaving the fins 120a and 120b on the substrate 102; The etching processes can include dry etching, wet etching, reactive ion etching (RIE), and/or other suitable processes) : 
applying an anisotropic etch to remove the laterally orientated surfaces of the masking layer and to recess the vertically orientated surfaces of the masking layer to provide an exposed portion of the doped glass layer that is present on the active portion of the pedestal of semiconductor material; and removing the exposed portion of the doped glass layer with an isotropic etch.  
Regarding claim 11, Lu as applied to the method claim 10, further teaches, wherein diffusing dopant from the doped glass layer into the isolation portion of the pedestal of semiconductor material to form the punch through stop region comprises YOR920150578US05 (1015C2)Page 24 of 27annealing (annealing process 140 in step 218; [0032]).
Regarding claim 12, Lu teaches a method (200; Fig 2; 0021+] of forming a semiconductor device (100) comprising (see the entire documents, Figs 2-3R; [0017+]; along with figures 1A-1C that represents semiconductor device100 [0021] ;and specifically, as cited below. Please note that only a few numbers of representative figures are copied above): 
step 210; Fig 2; [0027]) a dielectric material (134a; Fig 3I-3J, 3N) over a masking layer  (106) and a doped glass layer that is present on an isolation portion ({104a-1, 104a-2}) of a pedestal of semiconductor material ([0013, [0021]); 
diffusing (step 218; [0032]) dopant (n type dopant) from the doped glass layer (128a) into the isolation portion ({104a-1, 104a-2}) of the pedestal of semiconductor material to form the punch through stop region ([0033]) of dopant extending from the active portion of the pedestal of semiconductor material to the underlying supporting substrate while the dielectric material is over the doped glass layer (128a); 
forming (step 220; [0045]) a gate structure ([0049]; first cited in [0034] as 110a and 110b) on a channel region (104a-3; Fig 3R; [0033]) of the active portion of the pedestal of semiconductor material; and 
forming (step 220; [0034]) source and drain regions (114a/114b; Fig 1B) on the pedestal of semiconductor material on opposing sides of the channel region.  
Regarding claim 13, Lu as applied to the method of claim 12, further teaches, (the method) further comprising (steps 206; [0024]) forming a masking layer on the doped glass layer that is present on an isolation portion of the pedestal of semiconductor material, and removing an exposed portion the doped glass layer (128b) that is present on the active portion of the pedestal of semiconductor material selectively to the masking layer (134a).  
Regarding claim 14, Lu as applied to the method of claim 12, further teaches, wherein (Step 0024; [0024]) the forming of the doped glass layer (126a; Fig 3D) comprises depositing a conformal layer on sidewalls and an upper surface of the pedestal of semiconductor material.  
Regarding claim 15, Lu as applied to the method of claim 13, further teaches, wherein the doped glass layer comprises an n-type (step 212; [0028]: p-type doped oxide layer, such as borosilicate glass, BSG).  or p-type (step 212; [0028]: p-type doped oxide layer, such as borosilicate glass, BSG) doped YOR920150578US05 (1015C2)Page 25 of 27silicate glass.  
Regarding claim 16 Lu as applied to the method claim 12, further teaches, wherein diffusing dopant from the doped glass layer into the isolation portion of the pedestal of semiconductor material to form the punch through stop region comprises YOR920150578US05 (1015C2)Page 24 of 27annealing (annealing process 140 in step 218; [0032]).
Regarding claim 17, Lu as applied to the method of claim 9, further teaches, wherein(step 220; [0034])  said punch through stop region ({104a-1, 104a-2}) extends along an entirety of said pedestal of semiconductor material underlying the active portions (104a-3; Fig 3R, 1) of the source region, drain region (114a/114b; Fig 1B) and channel region (104a-3).  
Regarding claim 20, Lu as applied to the method of claim 17, further teaches, wherein a tail (104a-2 or 132a-1 in Fig 3P; [0031-0032]) of said punch through dopant is present in the active portion extending away from the isolation portion of said fin structure in reducing concentration ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu) in view of in view of Sandhu, Gurtej et al., (US 20020094620 A1; hereinafter Sandhu).
Regarding claim 18, Lu as applied to the method of claim 17, is silent on, wherein a charge carrier type dopant in said source and drain region is present in a concentration ranging from 1x1020 dopants/cm3 to 2x1020 dopants/cm3.  
However, dopant concentration of ranging from 1x1020 dopants/cm3 to 2x1020 dopants/cm3, in source and drain region, is well known in the semiconductor device. For example, in the analogous art, Sandhu teaches ([0027]) Source/drain regions 46 can be formed by, for example, implanting conductivity-enhancing dopant and having preferably heavily-doped (i.e., doped to a concentration of greater than 1x1019 dopant atoms/cm3) with conductivity-enhancing dopant. The conductivity-enhancing dopant can be either n-type or p-type depending on the type of transistor device which is ultimately to be formed.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate using Sandhu configuration of dopant concentration for Lu’s said source and drain region and thereby the combination of (Lu and Sandhu) will have a charge carrier type dopant in said source and drain region is present in a concentration ranging greater than 1x1019 atoms/cm3, some of which value falls within the claimed range of from 1x1020 dopants /cm3 to 2x1020 – dopants/cm3. As per MPEP 2144.05, I, in the case where the claimed ranges 19 dopants / cm3“, as disclosed in prior art, to arrive at the recited limitation.
The ordinary artisan would have been motivated to modify Lu in the manner set forth above for, at least, the purpose of utilizing known chemical property to ensure successful device, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu; Yong-Yan et al., (US 20160233319 A1; hereinafter Lu).
Regarding claim 19, Lu as applied to the method of claim 17, further teaches, wherein punch through dopant in said doped punch through stop region in said isolating portion of said fin structure is present in a concentration ranging from 1x1018 dopants/cm3 to 3x1022 dopants/cm3 , some of this range value fall within the claim range of 4x1018 dopants/cm3 to 3x1019 dopants/cm3.  
As per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.   
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to enable using “concentration ranging from 1x1018 3 to 3x1022 dopants/cm3”, as disclosed in prior art, to arrive at the recited limitation of 4x1018 dopants/cm3 to 3x1019 dopants/cm3  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 20, 2021                                                                                                                                                                                                        




============
1. A method of forming a punch through stop region in a comprising: 
forming a dielectric material over a masking layer and a doped glass layer that is present on an isolation portion of a pedestal of semiconductor material; and 
diffusing dopant from the doped glass layer into the isolation portion of the pedestal of semiconductor material to form the punch through stop region of dopant extending from the active portion of the pedestal of semiconductor material to the underlying supporting substrate while the dielectric material is over the doped glass layer.  
2. The method of claim 1, wherein the pedestal of the semiconductor material is formed from a bulk semiconductor substrate.  
3. The method of claim 2, wherein a surface of the bulk semiconductor substrate is etched to form the pedestal of the semiconductor material, wherein a remaining portion of the bulk semiconductor substrate provide the supporting substrate.  
4. The method of claim 3, wherein etching the bulk semiconductor substrate to form the pedestal of the semiconductor material comprises: forming a hard mask layer 
5. The method of claim 1, wherein forming the doped glass layer comprises depositing a conformal layer on sidewalls and an upper surface of the pedestal of the semiconductor material.  
6. The method of claim 4, wherein the doped glass layer comprises an n-type doped silicate glass.  
7. The method of claim 4, wherein the doped glass layer comprises a p-type doped silicate glass.  
8. The method of claim 4, wherein forming the masking layer comprises depositing a conformal layer.  
9. The method of claim 8, wherein the masking layer comprises a composition that is etched selectively to at least the hard mask.  
10. The method of claim 9, wherein said removing the masking layer from the active portion of the pedestal of semiconductor material comprises: applying an anisotropic etch to remove the laterally orientated surfaces of the masking layer and to recess the vertically orientated surfaces of the masking layer to provide an exposed portion of the doped glass layer that is present on the active portion of the pedestal of semiconductor material; and removing the exposed portion of the doped glass layer with an isotropic etch.  

17. The method of claim 9, wherein said punch through stop region extends along an entirety of said pedestal of semiconductor material underlying the active portions of the source region, drain region and channel region.  
18. The method of claim 17, wherein a charge carrier type dopant in said source and drain region is present in a concentration ranging from 1x1020 dopants/cm3 to 2x1020 dopants/cm3.  
19. The method of claim 17, wherein punch through dopant in said doped punch through stop region in said isolating portion of said fin structure is present in a concentration ranging from 4x1018 dopants/cm3 to 3x1019 dopants/cm3.  
20. The method of claim 17, wherein a tail of said punch through dopant is present in the active portion extending away from the isolation portion of said fin structure in reducing concentration.

12. A method of forming a semiconductor device comprising: 
forming a dielectric material over a masking layer and a doped glass layer that is present on an isolation portion of a pedestal of semiconductor material; 
diffusing dopant from the doped glass layer into the isolation portion of the pedestal of semiconductor material to form the punch through stop region of dopant extending from the active portion of the pedestal of semiconductor material to the 
forming a gate structure on a channel region of the active portion of the pedestal of semiconductor material; and 
forming source and drain regions on the pedestal of semiconductor material on opposing sides of the channel region.  
13. The method of claim 12, further comprising forming a masking layer on the doped glass layer that is present on an isolation portion of the pedestal of semiconductor material, and removing an exposed portion the doped glass layer that is present on the active portion of the pedestal of semiconductor material selectively to the masking layer.  
14. The method of claim 12, wherein the forming of the doped glass layer comprises depositing a conformal layer on sidewalls and an upper surface of the pedestal of semiconductor material.  
15. The method of claim 13, wherein the doped glass layer comprises an n-type or p-type doped YOR920150578US05 (1015C2)Page 25 of 27silicate glass.  
16. The method of claim 12, wherein diffusing dopant from the doped glass layer into the isolation portion of the pedestal of semiconductor material to form the punch through stop region comprises annealing.